DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on March 23, 2022 has been entered.
The amendment of claims 1, 6-11, 13-14, 16, and 18-20 and cancellation of claims 12 and 15 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on March 23, 2022, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 10-11, 13-14, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1), in view of Wickstrom et al. (US 2017/0116669 A1), hereinafter referred to as Ladha and Wickstrom, respectively.
Regarding claim 1, Ladha teaches a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for selective reporting of construction errors (Ladha ¶0080: “Memory 1704 may be or include one or more physical storage devices, which may be in the form of random access memory (RAM), read-only memory (ROM) (which may be erasable and programmable), flash memory, miniature hard disk drive, or other suitable type of storage device, or a combination of such devices. Memory 1704 may store data and instructions that configure the processor(s) 1702 to execute operations in accordance with the techniques described above”), the method comprising: 
obtaining image data captured from a construction site using at least one image sensor (Ladha ¶0045: “As robot 110 traverses the construction site, robot 110 uses its sensors, such as LIDAR system 115 and imaging system 120, to obtain sensor readings”); 
analyzing the image data to identify a construction error and analyzing the image data to identify a degree of the construction error (Ladha Fig. 2: see 215-230, Ladha ¶0028: “As a result of the error in the location of the wall being caught early, the error is remedied before additional work has begun, resulting in a significant reduction in the impact of the error on the schedule and costs of the construction project”); 
comparing the identified degree of the construction error with the threshold (Ladha ¶0062-¶0063: “the computer system detects a discrepancy between a component of the structure under construction and a corresponding component of the reference structure … the difference may need to be above a predetermined threshold to be considered a reportable discrepancy, also sometimes referred to as an error (e.g., a location discrepancy in excess of 1/8 of an inch is determined to be a reportable discrepancy or error) … When the discrepancy between the location of the component in the reference structure and the structure under construction is greater than the accuracy tolerance, the discrepancy can be reported as an error”); 
based on a result of the comparison, assigning a severity to the construction error (Ladha Figs. 7-8: different error types and their severity, e.g., plumbing, electrical, are reported); and 
based on the severity assigned to the construction error, providing information related to the construction error (Ladha ¶0027: “The computer system determines that the installation discrepancy is above a predetermined threshold and that the discrepancy is a reportable error, and sends a notification of the error to the project managers”; Ladha ¶0049: “the difference may need to be above a predetermined threshold to be considered a reportable discrepancy (e.g., a location error in excess of ⅛ of an inch)”).
However, Ladha does not appear to explicitly teach analyzing a construction plan associated with the construction site to determine a relevant construction code requirement; and selecting a threshold based on the determined construction code requirement.
Pertaining to the same field of endeavor, Wickstrom teaches analyzing a construction plan associated with the construction site to determine a relevant construction code requirement; and selecting a threshold based on the determined construction code requirement (Wickstrom ¶0141: “verification module 214 is implemented to verify system operations or parameters in determining component failure”; Wickstrom ¶0148: “ the checklist module may include a plurality of predetermined checklist templates that can be automatically assigned or added”; Wickstrom ¶0180: “This process reassures banks that the construction item is being built correctly and according to the proper specifications and building codes … Thus, the disbursement and requisite inspection process confirms and reassures the bank's investment in the constructed building, as a mortgagee. Requiring inspections of construction items before satisfying draw requests reassures banks or lenders that the building is constructed according to proper site specifications and building codes without land or structural defects, thereby providing a strong security interest in exchange for the construction loan. Hence, it is important that construction items be well defined, inclusive, and properly managed, a beneficial feature provided by the construction loan management system and method of the present invention”; further note that Ladha teaches setting a predetermined threshold for an accuracy tolerance ).
Ladha and Wickstrom are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha) to select proper thresholds based on construction codes (as taught by Wickstrom) because the combination ensures that the construction is according to proper site specifications (Wickstrom ¶0180).

Regarding claim 2, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the method further comprises: 
in response to the first result of the comparison, providing the information related to the construction error to a first entity; and in response to the second result of the comparison, providing the information related to the construction error to a second entity, the second entity differs from the first entity (Ladha ¶0027, ¶0049, & ¶0062-¶0063 discussed above; Ladha ¶0065: “When the discrepancy meets a certain criteria, such as being significant enough to cause additional work or re-work, the discrepancy can be reported as an error … construction progress status will flag that some completed construction includes an error … The construction contractor will resultantly receive no progress payment for the construction that includes the error, and will have to fix the error before a progress payment will be made” – the errors are classified according to a criterion using a difference threshold, and only the significant errors ,e.g., the difference being higher than the predetermined threshold, are flagged as reportable).

Regarding claim 3, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the method further comprises: in response to the first result of the comparison, providing the information related to the construction error; and in response to the second result of the comparison, forgoing providing the information related to the construction error (Ladha ¶0062-¶0063 & ¶0065 discussed above. The reportable errors are determined based on a comparison with a discrepancy threshold. The errors are classified as “significant” if they exceed the discrepancy threshold).

Regarding claim 4, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the provided information includes an indication of the severity assigned to the construction error (Ladha ¶0049: “the difference may need to be above a predetermined threshold to be considered a reportable discrepancy (e.g., a location error in excess of ⅛ of an inch) … For example, a pipe may have an accuracy tolerance of ⅛ of an inch, and that tolerance may be added as an annotation on the pipe via a CAD application used to create design plan data. When the discrepancy between the location of the component in the 3D design view and the 3D progress view is greater that the accuracy tolerance, the discrepancy can be reported as an error”).

Regarding claim 5, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the construction error is included in a plurality of construction errors (Ladha Figs. 7-8), and further teaches assigning a score to the analyzed construction elements (Ladha ¶0051: “including setting an alert for a planned or targeted productivity level/score, or setting an alert for a planned progress … provides an alert when a discrepancy is detected between a planned or targeted productivity level/score and an actual productivity level/score”).
Ladha, in view of Wickstrom, further teaches sorting the plurality of construction errors based on the severity assigned to the construction error; and providing the sorted plurality of construction errors (Wickstrom ¶0144: “Report module 217 provides functionality to generate and manage reports relating to construction loans that are categorized based on a certain characteristics, status, ranking, dates, loan origination area, property location, size or use of building, or other attributes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha) to sort and rank the errors (as taught by Wickstrom) because the combination allows the user to selectively view in-depth information related to the construction (Wickstrom Abstract).

Regarding claim 10, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, comprising selecting thresholds based on the analyzed element of the construction project (Ladha ¶0030-¶0031, ¶0062-¶0063, ¶0065 discussed above), but does not appear to explicitly teach that the construction site comprises a plurality of apartments based on an identical construction plan, the construction error is associated with a particular apartment of the plurality of apartments, and the selection of the threshold is further based on a location of the particular apartment within the building.
Pertaining to the same field of endeavor, Wickstrom teaches that the construction site comprises a plurality of apartments based on an identical construction plan, the construction error is associated with a particular apartment of the plurality of apartments, and the selection of the threshold is further based on a location of the particular apartment within the building (Wickstrom ¶0078: “a geographical map screen, showing mapped locations of inspection properties based on latitude/longitude coordinates”; Wickstrom ¶0105: “The term, ‘property’, ‘real estate property’, ‘building’, ‘building project’, ‘construction property’, or the like, means any of, buildings, garages, condominiums, townhouses, houses, apartment complexes, malls, residences or dwellings, cabins or cottages, sheds, storage facilities, warehouses, plants, retail or commerce buildings, restaurants, gas stations, rental units, or any other functional structure used in providing some form of shelter, storage, or dwelling, and may include residential or commercial property, properties, building, or buildings”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha) to monitor the construction of apartments (as taught by Wickstrom) because the combination allows the user to monitor real-estate construction management  (Wickstrom Abstract).

Regarding claim 11, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, but does not appear to explicitly teach that a construction code is determined using a geographical location of the construction site.
Pertaining to the same field of endeavor, Wickstrom teaches that a construction code is determined using a geographical location of the construction site (Wickstrom ¶0078,  ¶0141, ¶0148, and ¶0180 discussed above; further see Wickstrom ¶0129: “Services interface block 201 includes a user-specific interface defined by an inspector software interface 205 comprising a host of web pages and applications that are accessible by inspectors and navigated for functionally managing inspections of building construction items in accordance with building codes, specifications, and practices”; Wickstrom ¶0281: “progress indicator 44003 includes a digital scrolling of percentages ranging from 0 to 100, in predetermined increments. Inspectors use the progress indicator 44003 to select a progress percentage from the list of percentages and assign the progress value to the corresponding construction item, via the done tab”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha) to monitor the construction based on the construction code (as taught by Wickstrom) because the combination ensures that the construction is clean and safe (Wickstrom ¶0278).

Regarding claim 13, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the construction error is associated with a door, and the selection of the threshold is further based on a width of the door in the construction plan (Ladha ¶0041: “The components can include, for example, structural beams, floors, flooring, walls, plumbing, electrical wiring, fire sprinklers, door frames and doors”; Ladha ¶0030-¶0031, ¶0062-¶0063, ¶0065 discussed above; Ladha Fig. 18-20: the discrepancy comparison includes all of the components in the scene).

Regarding claim 14, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the method further comprises: analyzing the image data to determine a construction stage; and further basing the selection of the threshold on the determined construction stage (Ladha ¶0029: “The disclosed technique further provides improved accuracy construction progress status … determines how much progress has been made towards the milestone”; Ladha ¶0065: “construction progress status will flag that some completed construction includes an error … The construction contractor will resultantly receive no progress payment for the construction that includes the error, and will have to fix the error before a progress payment will be made”).

Regarding claim 18, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the construction error is associated with an entity, the entity is an intended user of a unit of the construction site, and the selection of the threshold is further based on the entity (Ladha ¶0027, ¶0049, ¶0062-¶0063, & ¶0065 discussed above; also see Ladha ¶0066: “A project manager can use the application of FIG. 12 or 14 to decide to forego payment of an invoice received from a sub-contractor for completion of a milestone when the completed work includes errors, as detected by the disclosed technique”; Wickstrom ¶0170: “An error message may be displayed on this screen if the system determines that there are differences between the geotagged information uploaded by a user for a particular item and the information expected based on the address or other information and coordinates stored for that item”).

Regarding claims 19 and 20, Ladha, in view of Wickstrom, further teaches that a system and method for selectively reporting construction errors according to the processes described in claim 1 (Ladha Abstract: “Methods, apparatuses, and embodiments related to a technique for monitoring construction of a structure”). Therefore, claims 19 and 20 are rejected using the same rational as applied to claim 1 discussed above.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1), in view of Wickstrom et al. (US 2017/0116669 A1), and further in view of Buzz (US 2014/0019148 A1), hereinafter referred to as Ladha, Wickstrom, and Buzz, respectively.
Regarding claim 8, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the construction error includes an object at an incorrect location in the construction site, and the selection of the threshold is further based on a relation between height associated with the object and a dimension of a wall that includes the object (Ladha ¶0028: “As a result of the error in the location of the wall being caught early, the error is remedied before additional work has begun, resulting in a significant reduction in the impact of the error on the schedule and costs of the construction project”; Ladha ¶0030-¶0031, ¶0062-¶0063, ¶0065 discussed above regarding the threshold selection and modification).
However, Ladha, in view of Wickstrom, does not appear to explicitly teach that the selection of the threshold is further based on a relation between height associated with the object and a dimension of a wall that includes the object.
Pertaining to the same field of endeavor, Buzz teaches that the selection of the threshold is further based on a relation between height associated with the object and a dimension of a wall that includes the object (Buzz ¶0020: “The style 210 enables the user to select a type of unit of measurement for the building condition. ‘Linear’ is used for building conditions such as walls that are measured in linear feet … Entries for dimension 230 allow the user to select height, thickness and slope for the building condition and entries for Appearance 240 enable the user to select a color and pattern for how the object representing the building condition will be shown on the drawing. Other options are also presented in window 200. Once changes have been made to the desired properties, the user is taken back to the user interface 100 by selecting the OK button 250”).
Ladha, in view of Wickstrom, and Buzz are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha, in view of Wickstrom) to select threshold based on a height-dimension relationship (as taught by Buzz) because the combination is more customizable for the user.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1), in view of Wickstrom et al. (US 2017/0116669 A1), and further in view of McCulloch (US 2013/0282345 A1), hereinafter referred to as Ladha, Wickstrom, and McCulloch, respectively.
Regarding claim 9, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, wherein the construction error includes an object at an incorrect location in the construction site, and the selection of the threshold is further based on a distance of the object from a floor (Ladha ¶0049: “the difference may need to be above a predetermined threshold to be considered a reportable discrepancy (e.g., a location error in excess of ⅛ of an inch)”; Ladha ¶0030-¶0031, ¶0062-¶0063, ¶0065 discussed above regarding the threshold selection and modification).
However, Ladha, in view of Wickstrom, does not appear to explicitly teach that the object distance is from a floor.
Pertaining to the same field of endeavor, McCulloch teaches that the object distance is from the floor (McCulloch ¶0089: “An anchor point may comprise a fiduciary marker or other structure reference point for determining distances and coordinate spaces relative to the structure. The plurality of anchor points may be used to determine the coordinate system corresponding with the structure. In one embodiment, four anchor points are used to define the coordinate system for the structure. Three of the four points may correspond with a ground plane associated with a foundation of the structure. The Z-line through the fourth point into or perpendicular to the ground plane may comprise a Z dimension of the coordinate system. The X dimension of the coordinate system may comprise an X-line through two of the three points of the ground plane and the Y dimension of the coordinate system may comprise a Y-line perpendicular to the X-line, lying in the ground plane and passing through the Z-line. The plurality of anchor points may be specified by the 3D map acquired in step 504”).
Ladha, in view of Wickstrom, and McCulloch are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha, in view of Wickstrom) to measure distance from the floor (as taught by McCulloch) because the combination allows the construction scene to be monitored in 3D.

Regarding claim 16, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, but does not appear to explicitly teach that the selection of the threshold is further based on an analysis of a project schedule associated with the construction site based on a current time.
Pertaining to the same field of endeavor, McCulloch teaches that the selection of the threshold is further based on an analysis of a project schedule associated with the construction site based on a current time (McCulloch ¶0022: “a see-through HMD may be utilized by a construction worker while constructing or modifying a structure in order to verify that the placement of a construction element complies with various building codes or regulations in real-time”; McCulloch ¶0035: “The HMD may also suggest possible locations for a particular construction elements in real-time in order to help guide the construction worker”; McCulloch ¶0094: “Given the first set of point locations, the current set of point locations, and time duration between the acquisition of the two sets of point locations, an average velocity for the first construction element may be determined”).
Ladha, in view of Wickstrom, and McCulloch are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha, in view of Wickstrom) to select threshold based on a current time (as taught by McCulloch) because the combination enables real-time monitoring (McCulloch ¶0022).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1), in view of Wickstrom et al. (US 2017/0116669 A1), and further in view of Stubbs et al. (“Nondestructive Construction Error Detection in Large Space Structures,” AIA A Journal, Vol. 28, No. 1, January 1990), hereinafter referred to as Ladha, Wickstrom, and Stubbs, respectively.
Regarding claim 17, Ladha, in view of Wickstrom, teaches the non-transitory computer readable medium of claim 1, but does not appear to explicitly teach that the construction error includes a usage of a material of an incorrect elasticity.
Pertaining to the same field of endeavor, Stubbs teaches that the construction error includes a usage of a material of an incorrect elasticity (Stubbs pg. 147 right column: “Nondestructive construction error detection in a simply supported beam … The elastic and geometric properties of the beams are listed in the figure along with a finite-element model of the beam used to determine numerically the dynamic bending and axial characteristics of the Euler-Bernoulli beam and the uniform rod … predict the magnitude and location of any simulated error in the beam”).
Ladha and McCulloch are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for monitoring construction of a structure (as taught by Ladha) to determine whether the error is related to the elasticity of the material (as taught by Stubbs) because the combination allows the use of numerical modelling for detecting structural errors (Stubbs Abstract & pg. 151 right column).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10, 11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,460,173 B2 in view of Wickstrom et al. (US 2017/0116669 A1).
Regarding claims 1-4 and 18-20, ‘173 patent teaches the non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for selective reporting of construction errors (see ‘173 patent claims 1-20, e.g., claims 1 & 6 teach the selective reporting based on threshold comparison and claim 17 teaches the severity of error).
However, the ‘173 patent does not appear to explicitly each analyzing a construction plan associated with the construction site to determine a relevant construction code requirement; and selecting a threshold based on the determined construction code requirement.
Pertaining to the same field of endeavor, Wickstrom teaches analyzing a construction plan associated with the construction site to determine a relevant construction code requirement; and selecting a threshold based on the determined construction code requirement (Wickstrom ¶0141: “verification module 214 is implemented to verify system operations or parameters in determining component failure”; Wickstrom ¶0148: “ the checklist module may include a plurality of predetermined checklist templates that can be automatically assigned or added”; Wickstrom ¶0180: “This process reassures banks that the construction item is being built correctly and according to the proper specifications and building codes … Thus, the disbursement and requisite inspection process confirms and reassures the bank's investment in the constructed building, as a mortgagee. Requiring inspections of construction items before satisfying draw requests reassures banks or lenders that the building is constructed according to proper site specifications and building codes without land or structural defects, thereby providing a strong security interest in exchange for the construction loan. Hence, it is important that construction items be well defined, inclusive, and properly managed, a beneficial feature provided by the construction loan management system and method of the present invention”; further note that Ladha teaches setting a predetermined threshold for an accuracy tolerance ).
The ’173 patent and Wickstrom are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selective reporting of construction errors (as taught by ‘173 patent) to select proper thresholds based on construction codes (as taught by Wickstrom) because the combination ensures that the construction is according to proper site specifications (Wickstrom ¶0180).

Regarding claim 5, ‘173 patent teaches the non-transitory computer readable medium of claim 1, wherein the construction error is included in a plurality of construction errors (claims 1, 15-20), and further teaches assigning severity to the analyzed construction errors (claim 17).
However, ‘173 patent does not appear to explicitly teach sorting the plurality of construction errors based on the severity assigned to the construction error; and providing the sorted plurality of construction errors.
Pertaining to the same field of endeavor, Wickstrom teaches sorting the plurality of construction errors based on the severity assigned to the construction error; and providing the sorted plurality of construction errors (Wickstrom ¶0144: “Report module 217 provides functionality to generate and manage reports relating to construction loans that are categorized based on a certain characteristics, status, ranking, dates, loan origination area, property location, size or use of building, or other attributes”).
The ’173 patent and Wickstrom are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified providing construction information (as taught by ‘173 patent) to sort and rank the errors (as taught by Wickstrom) because the combination allows the user to selectively view in-depth information related to the construction (Wickstrom Abstract). 

Claims 10-11 rejected using the same rationale as applied to how the claims are rejected in the prior art rejections under Wickstrom. See the table below:
Claim 5
‘173 patent claims 1, 17 + Wickstrom ¶0104
Claim 10
‘173 patent claim 1 + Wickstrom ¶0105
Claim 11
‘173 patent claim 1 + Wickstrom ¶0129, Wickstrom ¶0281


Claims 8-9 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,460,173 B2 in view of Ladha et al. (US 2018/0012125 A1).
Claims 8-8 and 13-14 are rejected using the same rationale as applied to how the claims are rejected in the prior art rejections under Ladha. See the table below:
Claim 8
‘173 patent claim 1 + Ladha ¶0028, ¶0030-¶0031, ¶0062-¶0063, ¶0065
Claim 9
‘173 patent claim 1 + Ladha ¶0049, ¶0030-¶0031, ¶0062-¶0063, ¶0065
Claim 13
‘173 patent claim 1 + Ladha ¶0041, ¶0030-¶0031, ¶0062-¶0063, ¶0065, Figs. 18-20
Claim 14
‘173 patent claim 1 + Ladha ¶0029, ¶0065


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,460,173 B2 in view of McCulloch et al. (US 2013/0282345 A1). 
Regarding claim 16, ‘173 patent teaches the non-transitory computer readable medium of claim 1 (Claims 1 and 20), but does not appear to explicitly teach that the threshold is selected based on a current time.
Pertaining to the same field of endeavor, McCulloch teaches that the threshold is selected based on a current time (McCulloch ¶0022: “a see-through HMD may be utilized by a construction worker while constructing or modifying a structure in order to verify that the placement of a construction element complies with various building codes or regulations in real-time”; McCulloch ¶0035: “The HMD may also suggest possible locations for a particular construction elements in real-time in order to help guide the construction worker”; McCulloch ¶0094: “Given the first set of point locations, the current set of point locations, and time duration between the acquisition of the two sets of point locations, an average velocity for the first construction element may be determined”).
The ’173 patent and Ladha are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified providing construction information (as taught by ‘173 patent) to select threshold based on a current time (as taught by McCulloch) because the combination enables real-time monitoring (McCulloch ¶0022).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,460,173 B2 in view of Stubbs et al. (“Nondestructive Construction Error Detection in Large Space Structures,” AIA A Journal, Vol. 28, No. 1, January 1990). 
Regarding claim 17, ‘173 patent teaches the non-transitory computer readable medium of claim 1 (claims 1 and 20), but does not appear to explicitly teach that the construction error includes a usage of a material of an incorrect elasticity.
Pertaining to the same field of endeavor, Stubbs teaches that the construction error includes a usage of a material of an incorrect elasticity (Stubbs pg. 147 right column: “Nondestructive construction error detection in a simply supported beam … The elastic and geometric properties of the beams are listed in the figure along with a finite-element model of the beam used to determine numerically the dynamic bending and axial characteristics of the Euler-Bernoulli beam and the uniform rod … predict the magnitude and location of any simulated error in the beam”).
The ’173 patent and Ladha are considered to be analogous art because they are directed to monitoring construction projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified providing construction information (as taught by ‘173 patent) to determine whether the error is related to the elasticity of the material (as taught by Stubbs) because the combination allows the use of numerical modelling for detecting structural errors (Stubbs Abstract & pg. 151 right column).

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art of record teaches the non-transitory computer readable medium of claim 1, wherein the method further comprises: 
analyzing the construction plan to estimate costs of construction errors; and further basing the selection of the threshold based on the estimated costs of the construction errors (Ladha ¶0030: “the computer system also determines the approximate schedule and cost impact of addressing the discrepancy. The computer system analyzes the discrepancy and determines which components need to be removed or modified to address the discrepancy, and also determines the associated schedule and cost impacts that result from the removal or modification. The computer system further analyzes the impact on subsequent tasks, and provides resulting schedule and cost impacts”; Ladha ¶0031: “the disclosed technique enables earlier detection of errors or discrepancies, improved accuracy monitoring of construction progress, and improved accuracy project schedule or cost estimations”; Ladha ¶0067: “at block 245 the computer system estimates a cost for completion of the project milestone or other relevant task … The computer system can estimate, based on the RNN, the schedule and cost impacts due to having to modify or remove and reconstruct a portion of the completed construction in order to rectify the error. The computer system can compare the estimated schedule or cost to a reference schedule or cost, and can flag discrepancies above a certain threshold”).
However, the prior art does not appear to explicitly teach or suggest that the threshold is selected based on the estimated costs of the hypothetical construction errors that are different from the identified construction errors.

Regarding claim 7, the prior art of record teaches the non-transitory computer readable medium of claim 1, but does not appear to explicitly teach or suggest that the selection of threshold is further based on a dependency of a subsequent construction operation in the construction site on opening for an elevator door associated with the construction error, the subsequent construction operation includes an installation of an elevator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667